10.1(d)

 

THIRD AMENDMENT TO SECOND AMENDED AND

RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

This Third Amendment to Second Amended and Restated Agreement of Limited
Partnership (the “Amendment”) is made as the 1st day of March, 1998, among
Innkeepers Financial Corporation, a Virginia corporation and sole general
partner of Innkeepers USA Limited Partnership (the “Partnership”), and the
limited partners listed on Schedule A (the “Limited Partners”) to the
Partnership’s Second Amended and Restated Agreement of Limited Partnership,
dated as of November 1, 1996, as amended by the First Amendment to Second
Amended and Restated Agreement of Limited Partnership, dated July 1, 1997, and
the Second Amendment to Second Amended and Restated Agreement of Limited
Partnership, dated as of July 23, 1997 (collectively, the “Agreement”), and
recites and provides as follows:

 

RECITALS

 

The Partnership was formed as a limited partnership under the laws of the
Commonwealth of Virginia upon the filing of its Certificate of Limited
Partnership with the Virginia State Corporation Commission on May 23, 1994, as
amended by an amended Certificate of Limited Partnership filed on June 8, 1994.
The Partnership is governed by the Agreement.

 

The purpose of this Amendment is to amend certain provisions of the Agreement.

 

AMENDMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises of the
parties hereto and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Article I of the Agreement is amended by deleting in their entirety each of
the following defined terms: “Independent Trustee”, “Instruments”, “Lender” and
“Loan Documents”.

 

2. Section 2.04 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

  “2.04  Term and Dissolution.

 

(a) The term of the Partnership shall continue in full force and effect until
December 31, 2050, except that the Partnership shall be dissolved upon the
happening of any of the following events:

 

(i) The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death or withdrawal of a General Partner unless the

 



--------------------------------------------------------------------------------

business of the Partnership is continued pursuant to Section 7.03(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;

 

(ii) The passage of 90 days after the sale or other disposition of all or
substantially all the assets of the Partnership; (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full);

 

(iii) The redemption of all Limited Partnership Interests (other than any such
interests held by the General Partner); or

 

(iv) The election by the General Partner that the Partnership should be
dissolved.

 

(b) Upon dissolution of the Partnership (unless the business of the Partnership
is continued pursuant to this Agreement or the Agreement of the Partners, the
General Partner (or its trustee, receiver, successor or legal representative)
shall amend or cancel the Certificate and liquidate the Partnership’s assets and
apply and distribute the proceeds thereof in accordance with Section 5.06
hereof. Notwithstanding the foregoing, the liquidating General Partner may
either (i) defer liquidation of, or withhold from distribution for a reasonable
time, any assets of the Partnership (including those necessary to satisfy the
Partnership’s debts and obligations), or (ii) distribute the assets to the
Partners in kind.”

 

3. Section 3.01 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

  3.01

Purposes. The purpose and nature of the business to be conducted by the
Partnership is (i) to conduct any business that may be lawfully conducted by a
limited partnership organized pursuant to the Act, provided, however, that such
business shall be limited to and conducted in such a manner as to permit the
General Partner at all times to qualify as a REIT, unless the General Partner
otherwise ceases to qualify as a REIT, (ii) to enter into any partnership, joint
venture or other similar arrangement to engage in any of the foregoing and (iii)
to do anything necessary or incidental to the foregoing. The General Partner
shall also be empowered to do any and all acts and

 



--------------------------------------------------------------------------------

 

things necessary or prudent to ensure that the Partnership will not be
classified as a “publicly traded partnership” for purposes of Section 7704 of
the Code.

 

4. Section 3.02(a) is hereby deleted in its entirety.

 

5. Except as specifically amended hereby, the terms of the Agreement shall
remain in full force and effect.

 

IN WITNESS WHEREOF, this Third Amendment to the Second Amended and Restated
Agreement of Limited Partnership to be executed as of the date first above
written.

 

INNKEEPERS FINANCIAL CORPORATION,

a Virginia corporation, sole general partner

By:  

/s/ Jeffrey H. Fisher

   

--------------------------------------------------------------------------------

Name:

 

Jeffrey H. Fisher

Title:

 

President

INNKEEPERS USA TRUST, a Maryland real estate investment trust, as a non-partner
Party to the Second Amended and Restated Agreement of Limited Partnership, as
amended hereby By:  

/s/ Jeffrey H. Fisher

   

--------------------------------------------------------------------------------

Name:

 

Jeffrey H. Fisher

Title:

 

President

THE LIMITED PARTNERS By:  

/s/ Jeffrey H. Fisher

   

--------------------------------------------------------------------------------

   

Jeffrey H. Fisher

   

Attorney-in-fact for each limited partner

 